UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 04-6624




In Re:   FLOYD JUNIOR “DICK” POWELL,




                                                        Petitioner.



                 On Petition for Writ of Mandamus
                            (CA-02-138)


Submitted: May 13, 2004                      Decided:   May 20, 2004


Before WILKINSON, MOTZ, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Floyd Junior “Dick” Powell, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Floyd Junior “Dick” Powell petitions for writ of mandamus

requesting that this Court compel the district court to act on his

pending 28 U.S.C. § 2255 (2000) motion. Because the district court

has acted in Powell’s § 2255 action as recently as November 2003,

we find no undue delay.   Accordingly, although we grant leave to

proceed in forma pauperis, we deny the mandamus petition.       We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                   PETITION DENIED




                              - 2 -